DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “expanded state” renders the claim indefinite because it is unclear whether the expanded state is a required state for the connection member. It is further unclear what the alternative to the expanded state is. 
For the purposes of prosecution, the Examiner interprets the “expanded state” as being an unfolded state not folded along the claimed crease in the alternative to the folded state which is folded along the claimed crease.
Claims 2-18 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fuhr et al. (US 20120301756 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021).

Regarding claim 1, Fuhr discloses a battery (Fig. 29) comprising a current collector 940 (a connection member) (Figs. 25-27). The connection member is itself comprised of a main body 942 and arms 948 extending from the body. The main body 942, in combination with the arms 948, is interpreted as a “first connection portion” and is welded along weld lines 946 to the electrode 38 of the cell element 30 (a first connection portion configured to be electrically connected with an electrode assembly) (Fig. 25, [0134]-[0135]). Additionally, the connection member is provided with a tab 944 (a second connection portion) configured to be coupled to a terminal of the cell by laser welding (a second connection portion configured to be electrically connected with an electrode terminal) [0132]. 

    PNG
    media_image1.png
    647
    750
    media_image1.png
    Greyscale
Fuhr further discloses wherein the connection member 940 has a folded state, as depicted in Fig. 27, and an expanded state, as depicted in Fig. 26. In the folded state, the first connection portion is folded along a crease between the first end face and second end face of the first connection portion, as shown below in Modified Fig. 27 of Fuhr.
Fuhr therefore reads on the claim limitation “wherein the first connection portion is in a folded state along a crease relative to the second connection portion wherein the crease is arranged between a first end face and a second end face of the first connection portion.” Fuhr further discloses wherein the first and second end faces of the first connection portions re arranged in a length direction, as shown above in Modified Fig. 26 of Fuhr, which reads on the “when the connection member is in an expanded state, the second end face and the first end face are arranged along a length direction.”

Regarding claim 2, Fuhr meets the limitations of the battery of claim 1 as set forth above. Fuhr further reads on the claim limitation “wherein a first notch is arranged on a side of the first connection portion adjacent to the second connection portion, and the crease extends to the first notch” because the first notch, labeled in Modified Fig. 26 of Fuhr, is adjacent to the second connection portion and the labeled crease extends to the first notch.

Regarding claim 3, Fuhr meets the limitations of the battery of claim 2 as set forth above. Fuhr further reads on the claim limitation “wherein when the connection member is in the expanded state, the first notch extends along the length direction or along a direction intersected with the length direction” because the first notch extends along the length direction, as shown in Modified Fig. 26 of Fuhr above.

Regarding claim 4, Fuhr meets the claim limitations of the battery of claim 3 as set forth above. Fuhr accordingly discloses wherein the connection member is provided with a first notch immediately adjacent to both the arm of the connection member and the crease along which the connection member is folded (Modified Fig. 26 of Fuhr). The shape of the first notch is a straight line with arc-shaped ends, as depicted in Modified Fig. 26 of Fuhr. Accordingly, in the direction from the first end face to the second end face, as labeled in Modified Fig. 26 of Fuhr, the first notch inclines toward the middle of the width direction, perpendicular to the labeled length direction, from the straight-lined cut of the notch to the middle tip of the arc-shaped end of the notch. Fuhr accordingly meets the claim limitation “wherein the second end face is far away from the second connection portion relative to the first end face, and along a direction from the first end face to the second end face, the first notch inclines towards a middle of the width direction of the connection member” because the second end face is farther away from the second connection portion relative to the first end face, as labeled in Modified Fig. 26 of Fuhr, and the notch inclines in the claimed direction as set forth above.

Regarding claim 5, Fuhr meets the claim limitations of the battery of claim 2 as set forth above. Fuhr further reads on the claim limitation “wherein the first notch comprises an arc-shaped notch part, and an outline of the arc-shaped notch part is arc-shaped” because the first notch, as labeled in Modified Fig. 26 of Fuhr above, has an arc-shaped end, which is the arc-shaped notch part. The outline of the arc-shaped notch part is accordingly arc-shaped.

Regarding claim 6, Fuhr meets the claim limitations of the battery of claim 1 as set forth above. Fuhr accordingly discloses wherein the first connection portion is comprised of arms 948 (protruding parts), as set forth above in the analysis of claim 1. The arms protrude in the width direction of the second connection portion 944, perpendicular to the length direction labeled in Modified Fig. 26 of Fuhr above. Fuhr therefore reads on the claim limitation “wherein the first connection portion comprises a protruding part, and the protruding part protrudes out of the second connection portion along a width direction of the connection member."

Regarding claim 7, Fuhr meets the claim limitations of the battery of claim 1 as set forth above. Fuhr accordingly discloses wherein the connection member comprises a first connection portion welded along weld lines 946 with the electrode assembly (Fig. 25). The arms 948 of Fuhr “wherein the connection member comprises a connecting part, the connecting part is configured to be connected with the electrode assembly, and when the connection member is in the expanded state, the connecting part protrudes out of the crease along a direction from the first connection portion to the second connection portion” wherein the arms are interpreted as connecting parts. The arms are welded to the electrode assembly along weld lines 946 (Fig. 25, [0134]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (US 20120301756 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021) as applied to claim 1 above and further in view of Ito et al. (JP 5724807 B2) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021) (references herein made with respect to English Machine Translation attached).

Regarding claims 8 and 9, Fuhr meets the claim limitations of the battery of claim 1 as set forth above. Fuhr further discloses wherein the connection member includes a hole 950 generally aligned with the center of the cell element 30 (Fig. 26, [0131]). Fuhr further discloses a fill hole 41 in which electrolyte is provided to the cell and subsequently plugged with a fill plug 43 once the cell is filled with electrolyte [0058]. In Fig. 28, Fuhr depicts the orientation of fill plug 43 with respect to the connection member 940 such that a projection of the main body is overlapped with a projection of the fill hole and fill plug along an axial direction of the fill hole. Fuhr accordingly fails to disclose wherein the projection of the connection member is not overlapped with a projection of the fill hole along an axial direction of the fill hole.
Ito teaches a storage element, i.e. a battery, having current connection member connected with the electrode plate [0003]. Ito further discloses wherein current collecting member 40 is bent into an S-shaped cross-section with a pair of connecting portions 43 connected to the negative electrode plate 13 and connecting portion 45 connecting the pair of connecting portions 43 (Fig. 7, [0034]). The connecting portion 45 is provided with an opening 45a and is disposed immediately below the cover plate 27 [0041]. Furthermore, the cover plate 27 is provided with a liquid injection port 29B, corresponding to the fill hole of Fuhr, and safety valve 29A, corresponding to the fill plug of Fuhr, disposed immediately above the opening 45a of the current collecting member 40 [0041]. In this configuration with the liquid injection port and opening 45a acting as communicating holes, Ito teaches that it becomes easy to fill the battery from above with an electrolyte solution and that it fills more evenly [0062].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the connection member 940 of Fuhr such that a hole is provided in the main body of the member and a projection of the hole overlaps with a projection of the fill hole in the axial direction of the fill hole, i.e. the holes are communicating holes, as taught by Ito, with a reasonable expectation of success in providing an easier and more evenly distributed injection of electrolytic solution into the battery.
Modified Fuhr therefore reads on the claim limitation “wherein a projection of the connection member is not overlapped with a projection of an injection hole along an axial direction of the injection hole, wherein the injection hole is configured to allow electrolyte to be injected.”
Regarding claim 9, Modified Fuhr accordingly reads on the claim limitation “the battery as claimed in claim 8, wherein the projection of the connection member is not overlapped with a projection of a hole plug along the axial direction of the injection hole, wherein the hole plug extends into the injection hole and penetrates out from a side of the injection hole adjacent to the electrode assembly” because Fuhr discloses a fill plug 43, as set forth above, inserted into the fill hole 41. The fill plug penetrates out from a side of the injection hole adjacent to the electrode assembly, as depicted in Fig. 29 of Fuhr.

Regarding claim 10, Modified Fuhr reads on the claim limitation of claim 9 as set forth above. Fuhr further discloses wherein the fill plug has a wide portion arranged on the outer side of the end cover 42 of the battery (Fig. 29). Accordingly, the wide portion prevents the fill plug from penetrating any further into the fill hole than the penetration depth shown in Fig. 29. The depth of the fill plug leaves a small gap between the connection member 940 and the fill plug 43 (Fig. 29). The wide portion of the fill plug, externally disposed on the end cover, therefore reads on the claim limitation “further comprising a protection member configured to prevent the hole plug from contacting with the connection member” because the wide portion of the fill plug prevents the fill plug from penetrating the fill hole to a depth that would contact the connection member 940.

Claims 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (US 20120301756 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021) as applied to claim 1 above and further in view of Sekiya et al. (US 20160343997 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021).

Regarding claims 11 and 12, Fuhr meets the limitations of the battery of claim 1 as set forth above. Fuhr further teaches wherein the battery may be comprised of an insulator 45, as shown in Fig. 29, that insulates the negative terminal 28 from the cover 42 of the housing 25 [0064]. Fuhr fails to teach an insulating member arranged to insulate the connection member from contacting the case of the battery.
Sekiya teaches a cylindrical lithium ion capacitor 1 with a container 3 and a wound electrode group contained within the container [0019]. Sekiya further teaches wherein the battery includes an insulating ring member 19 with plate-like portion 19b integrally formed with cylindrical portion 19a surrounding the outer periphery of an end portion of the electrode group 5 on the side of current collecting member 7 [0035]. Sekiya demonstrates in Figs. 6A and 6B the insulating ring member 19 being mounted to the current collecting member 7 such that the ring may insulate the current collecting member from the container 3 [0040]. The insulating ring member further includes projections 19c disposed at constant intervals in the circumferential direction of the axial core which allows intensive application of pressure onto the plurality of projections to prevent non-uniform deformation of the wound electrode group 5 (Fig. 5A, [0035]).
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine the battery of Fuhr with the insulating ring member of Sekiya such that the insulating member was mounted around the connection member 940 and surrounding an end portion of the electrode group 30, as taught by Sekiya, with a reasonable expectation of success in providing suitable insulation between the connection member and the housing of Fuhr. It is obvious to combine prior art elements when the combination yields no more than predictable results (insulation between a battery container and a current collector). See MPEP 2143(I)(A).
Modified Fuhr therefore reads on the claim limitation “further comprising a first insulating member, wherein the first insulating member is arranged at a side of an end cover of the battery adjacent to the electrode assembly, the first insulating member comprises an insulating body and a limiting ring, and the limiting ring protrudes toward a direction close to the electrode assembly relative to the insulating body and is arranged on a periphery of the connection member, so as to prevent the connection member from contacting with a case of the battery” wherein the limiting ring is the cylindrical portion 19a, as taught by Sekiya, and the insulating body is the main body, 19b, of the insulating member. The limiting ring, as combined to fit the space surrounding a periphery of the upper end of the electrode group 30, would protrude in a direction close to the electrode assembly (toward the assembly) and would necessarily be on the periphery of the connection member 940.
Regarding claim 12, Modified Fuhr reads on the claim limitation “the battery as claimed in claim 11, wherein the limiting ring is arranged on a periphery of an end, adjacent to the end cover, of a tab of the electrode assembly” because the limiting ring, as combined above, would be arranged around the periphery of the upper end of the electrode group immediately adjacent to the main body 942, in the space depicted in Fig. 29 of Fuhr.

Regarding claims 17 and 18, Fuhr meets the claim limitations of the battery of claim 1 as set forth above. Fuhr further discloses that the battery, an electrochemical cell, may be included in a battery system (battery system 20, Fig. 1) as one of a plurality of electrochemical cells [0056]. This battery system may further power or drive an electric vehicle 11, as shown in Fig. 2.
It would therefore be obvious prior to the effective filing date of the claimed invention to combine the battery of Fuhr with a number of similar batteries in a battery system, as taught by 
Regarding claim 17, Modified Fuhr therefore reads on the claim limitation “a battery module, comprising the battery as claimed in claim 1.”
Regarding claim 18, Modified Fuhr therefore reads on the claim limitation “an electric equipment, comprising the battery module as claimed in claim 17, wherein the battery module is configured to provide electric energy” wherein the electric vehicle is the electric equipment comprised of the battery module.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (US 20120301756 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021) as applied to claim 1 above and further in view of Sekiya et al. (US 20160343997 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021) and in view of Liu et al. (US 20210083256 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021).

Regarding claim 13, Modified Fuhr reads on the claim limitations of the battery of claim 11 as set forth above. Modified Fuhr accordingly discloses wherein an insulating member is disposed on the side of connection member and extending downward to further surround a periphery of the upper end of the electrode group, as described above. Additionally, the insulating member has projections 19c that project upward from the insulating body to prevent non-uniform deformation of the wound electrode group 5 (Fig. 5A, [0035]). Modified Fuhr fails 

Liu teaches a battery with an insulating spacer 50 covering a side of the tab 20 connected to terminal 40 via an intermediate connection structure, such as a connection sheet [0049]-[0050]. Liu further teaches that insulating spacer effectively prevents deformation or damage of the tab 20 [0053]. The tab 20 further includes a bending portion 201 and a mounting portion 202 (Fig. 5), corresponding respectively to the first and second connection portions of Fuhr discussed previously. The insulating spacer is located within the gasket 203 defined by the mounting portion and the bending portion (Fig. 5). Liu teaches that the insulating gasket is located in the socket to make full use of space, making the battery structure more compact and avoiding the waste of space [0054]. The insulating spacer is additionally provided with reinforcing ribs 502 that protrude toward the electrode assembly and enhance the strength of the insulating spacer and to prevent the spacer from becoming deformed or broken during normal operation of the battery [0068].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the insulating member of Modified Fuhr such that the member extends in between the first and second connection portions to make the battery structure more compact, as taught by Liu. Furthermore, it would be obvious to substitute the upward projections 19c of Modified Fuhr with downward projecting ribs that protrude toward the electrode assembly from the insulating member of Modified Fuhr with a reasonable expectation of success in enhancing the strength of the insulating member, as taught by Liu. It is obvious to substitute one prior art element for another when the substitution yields no more than predictable results (deformation preventing ribs on the insulating member). Modified Fuhr therefore reads on the “wherein the first insulating member comprises a supporting part disposed on the insulating body, and the supporting part protrudes from the insulating body towards a direction where the electrode assembly is located, and is supported between the insulating body and the first connection portion” because the ribs (interpreted as supporting parts), as modified in light of the teachings of Liu, protrude toward the electrode assembly. Additionally, the insulating member extends in between the first and second connection portions, 942, and 944, such that the ribs on the underside of the insulating member are disposed between the first connecting member 942 and the plate-like body of the insulating member.

Regarding claim 14, Modified Fuhr reads on the claim limitations of the battery of claim 13 as set forth above. Modified Fuhr further reads on the claim limitation “wherein the supporting part and an inner surface of the limiting ring are arranged at intervals, or the supporting part is in contact with an inner surface of the limiting ring” because the supporting ribs project from the insulating member, including from the limiting ring to protect the electrode group from deformation. This configuration would result in the supporting parts contacting an inner surface of the limiting ring. 

Regarding claim 15, Modified Fuhr reads on the claim limitations of the battery of claim 11 as set forth above. Modified Fuhr accordingly discloses wherein an insulating member is disposed on the side of connection member and extending downward to further surround a periphery of the upper end of the electrode group, as described above. Additionally, the insulating member has projections 19c that project upward from the insulating body to prevent non-uniform deformation of the wound electrode group 5 (Fig. 5A, [0035]). In the modification 
Liu further teaches in another embodiment that the side surface of the insulating spacer 50 facing the cover plate, i.e. away from the electrode assembly, is provided with grooves 503 to reduce a weight of the insulating spacer thereby reducing production costs [0069]. Liu additionally teaches that the groove position may correspond with the position of a corresponding rib 502 such that the groove is recessed toward the inside of the rib [0070].
It would be obvious to one of ordinary skill to modify the insulating member of Modified Fuhr in view of Liu (as applied to the modification made above in claims 13 and 14) such that grooves were provided on the opposite surface and corresponding position of the reinforcing ribs, as taught by Liu, with a reasonable expectation of success in reducing the weight of the insulating member and thus reducing production costs. Modified Fuhr therefore reads on the claim limitation “wherein the insulating body is provided with a weight reduction groove, and the weight reduction groove is concave towards a direction where the electrode assembly is located from an end face of the insulating body far away from the electrode assembly.”

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (US 20120301756 A1) (provided in Information Disclosure Statement by Applicant filed on 27 October 2021) in view of Ito et al. (JP 5724807 B2) (provided in Information Disclosure  as applied to claim 8 above and further in view of Al et al. (CN 207602414 U) (references herein made with respect to English Machine Translation attached).

Regarding claim 16, Modified Fuhr reads on the claim limitations of the battery of claim 8 as set forth above. Modified Fuhr accordingly discloses a fill hole 41 in which electrolyte is provided to the cell and subsequently plugged with a fill plug 43 once the cell is filled with electrolyte [0058]. In Fig. 28, Fuhr depicts the orientation of fill plug 43 with respect to the connection member 940 such that a projection of the main body is overlapped with a projection of the fill hole and fill plug along an axial direction of the fill hole. Fuhr further discloses wherein the fill hole is arranged to penetrate the end cover 42 of the battery (Fig. 29). The end cover 42, a component of the housing 25, is taught to be constructed from a conductive material such as aluminum or an aluminum alloy [0057]. Fuhr fails to disclose wherein the end cover is provided with a first boss protruding toward the electrode assembly, a second boss protruding from the first boss, and the fill hole penetrates both the first and second bosses.
Al teaches a small square capacitor with an aluminum cover 30 and an electrolyte injection hole 33 (Figs. 5-7, [44]). Al further teaches that the cover is provided with a recess 31 having a depth of about 4 mm for sealing which is itself provided with a first liquid injection hole 33 for injecting an electrolyte via drilling [44]. The rubber plug 20 has a second liquid injection hole 22 adapted to the first liquid injection hole [44]. Al teaches that this configuration, in cooperation with an aluminum shell 40, provides a suitable seal for the capacitor.
It would be obvious to one of ordinary skill in the art to modify the lid cover of Modified Fuhr such that it was provided with a recess through which the fill hole is drilled and additionally provided with a rubber stopper with a through hole extending the fill hole, as taught by Al, with a reasonable expectation of success in providing a stepped structure suitable for sealing the fill hole in cooperation with a fill plug. Modified Fuhr therefore reads on the claim limitation “comprising an end cover, wherein the end cover comprises a body part, a first boss, and a second boss, the first boss protrudes from the body part towards a side where the electrode assembly is located, the second boss protrudes from the first boss towards a side where the electrode assembly is located, and the injection hole penetrates through the first boss and the second boss” wherein the lid cover (the end cover) is provided with the recess (a first boss) and the rubber stopper (a second boss) protrudes from the recess. Both the first and second bosses protrude toward the electrode assembly and the fill hole penetrates both the recess and the stopper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2012/0052366 A1) teaches a battery pack having a connecting structure to couple adjacent battery cells (Abstract). Park further teaches that the connecting structure may be provided with a tapered notch to facilitate bending of the structure [0045].
Honda et al. (US 2020/0119363 A1) teaches an electrode current collector with a bent structure has a higher mechanical strength than simple flat sheets [0093]. Honda 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728